Exhibit 10.1


AMENDMENT TO EMPLOYMENT
AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT dated as of March 24, 2009 (this
"Amendment"), is entered into by and between Steve Yin (hereinafter called
"Employee"), and St. Bernard Software, Inc. (hereinafter the "Employer"), with
reference to the following:
 
RECITALS
 
WHEREAS, Employee and Employer entered into that certain Employment Agreement
made as of September 22, 2008 (the “Employment Agreement”);
 
WHEREAS, Employee and Employer desire by this Amendment to amend, modify and
supplement the Employment Agreement as set forth herein, effective February 1,
2009 (the “Amendment Effective Date”).
 
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties to this
Amendment, Employee and Employer hereby agree as follows:
 
1.           Recitals. The Recitals set forth above are incorporated herein as
though set forth in full herein.
 
2.           Services; Title. Commencing on the Amendment Effective Date,
Paragraph 1 of the Employment Agreement is amended and restated in its entirety
to read as follows:


“Services; Title.  Employee shall be employed as Executive Vice President of
Sales and Marketing (the “Title”) and provide such services as Employer shall
reasonably request to be performed (the "Services") on a full-time basis and
shall devote substantially all of Employee's work efforts to the business and
operations of Employer. The position shall report directly to the Chief
Executive Officer.  Employee's Title shall be subject to change by Company at
any time.”


3.           Compensation, Benefits and Reviews.
 
  (a) Commencing on the Amendment Effective Date, Paragraph 2(a) of the
Employment Agreement is amended and restated in its entirety to read as follows:


“Pay Employee's salary by check or direct deposit twice per month in equal
installments in accordance with Employer's regular salary payment schedule,
which shall be paid at the current rate of $8,750 (before deductions made at
Employee's request, if any, and for deductions required by federal, state and
local law) semi-monthly.”



 
 

--------------------------------------------------------------------------------

 

(b) Commencing on the Amendment Effective Date, Exhibit C to the Employment
Agreement is replaced in its entirety with the 2009 Sales Variable (Commission)
Compensation plan (the “Plan”), attached to this Amendment as Exhibit A.


(c) Employer will grant Employee 25,000 non-qualified stock options to vest over
a three (3) year period with one third (1/3) vesting on the first anniversary of
the date of the grant and the remainder two thirds (2/3) vesting over the
remaining two (2) years on a monthly basis thereafter (such shares to vest on
the first day of each month thereafter until such shares are vested in
full).  The stock options’ exercise price will be priced at the closing share
price on the date of grant and will be subject to Employee signing Employer’s
form stock option agreement. The stock options shall be governed by the St.
Bernard Software, Inc. 2005 Stock Option Plan, as it may be amended from time to
time.


4. Commencing on the Amendment Effective Date, Paragraph 3(a) of the Employment
Agreement, entitled ‘Termination Without Cause” is amended and restated in its
entirety to read as follows:


“a) Termination Without Cause.   In the event Employee shall be (i) terminated
by Employer without “Cause”, (ii) terminated following a Change of Control (as
defined below), or (iii) constructively terminated by being required without
Employees consent to report exclusively to someone other than the Chief
Executive Officer or President of Employer, then Employer shall provide
Employee, subject to appropriate deductions and withholdings, with the
compensation required by Paragraph 2(a) (or then current regular base salary)
plus the amount of the on-target variable compensation defined in paragraph
2(b), plus benefits defined in Paragraph 2(c) and 2(d) of this Agreement, all
for a period of six (6) months from the date of termination (payable twice per
month in equal installments in accordance with Employer’s regular payroll
practices and subject to appropriate deductions and withholdings) as Severance,
plus all accrued but unpaid salary and vacation time to the date of termination
and any applicable annual bonus which has been earned but not yet paid.
Employee’s eligibility for Severance is conditioned on Employee having first
signed a release agreement in the form attached as Exhibit B and a termination
certificate as provided for in paragraph 4 in the form of Exhibit A.”


5. Original Agreement. Except as specifically herein amended, the Employment
Agreement is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the Employment Agreement and this
Amendment, this Amendment shall control.


6. Entire Agreement.  This Amendment coupled with the Employment Agreement
contain the entire agreement between Employer and Employee relating to
Employee’s employment with Employer, and they supersede all previous agreements,
whether oral or written.


7.  Counterparts. This Amendment may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first referenced above.
 
 
“Employee”
 
Dated: April 2 ,2009
 
/s/ Steve
Yin                                                                    
Steve Yin







"Employer"
 
St. Bernard Software, a Delaware corporation
 
Dated:  April 2, 2009
 
/s/ Louis E. Ryan                                                           
Louis E. Ryan
Chief Executive Officer, Chief Financial
Officer, and Chairman of Board of Directors

 


 



 
 

--------------------------------------------------------------------------------

 

 
Exhibit A
 
2009 Sales Variable (Commission) Compensation Plan
 
Sales Variable (Commission) Compensation
 
Variable (commission) compensation is a part of the total compensation package
for all sales employees.  The following describes the variable (commission)
compensation plan for the Executive Vice President of Sales and
Marketing.  Variable (commission) compensation will be measured, earned and paid
Monthly based on the following;


2009 Variable Compensation Plan
                                   
Steve Yin
                                                                               
   
 Q1
   
 Q2
   
 Q3
   
 Q4
   
FY 09
 
Operating Plan Billing Targets (per Board approved target)
        $ TQ1     $ TQ2     $ TQ3     $ TQ4     $ TFY09                        
                         
Variable OTE
        $ 28,750     $ 28,750     $ 28,750     $ 28,750     $ 115,000          
                                                                               
       
Minimum Hurdle for Quarter
    70%    
0.70xTQ1
   
0.70xTQ2
   
0.70xTQ3
   
0.70xTQ4 
                                       
 (0.70xTQ1)
                           
 
   
 (0.70xTQ1)
 +  
 + (0.70xTQ2)
                           
  (0.70xTQ1)
 +  
  (0.70xTQ2)
   
 + (0.70xTQ3)
         
Or Cumulative Annual
         
0.70xTQ1
   
(0.70xTQ2)
 
 
+ (0.70xTQ3)
   
 
+ (0.70xTQ4)
                                                           
Quarterly Accelerator
                                               
>= 100% additional commission on sales above plan
      1%       1%       1%       1%          
>= 105% additional commission on sales above plan
      2%       2%       2%       2%          
>= 110% additional commission on sales above plan
      5%       5%       5%       5%                                            
               
Commission Rate for billing above annual plan:
      2.00%                                  
Commission Rate for OEM billing not including GFI:
      5.00%                                                                    
               
Qualified Billings:
 
All net worldwide billings.
                                 





Variable (Commission) Compensation Payment
●
No variable (commission) compensation shall be paid if “net billing” is below
70% of the target . Variable (commission) compensation for target of between 70%
to 99.9% will be paid at that percentage rate against Variable OTE.  By way of
Example, if actual is 85% of target, then variable (commission) compensation
will be 85% of Variable OTE.

●
Except for OEM sales, Variable (commission) compensation for “net billing” will
be earned and paid monthly

●
For all OEM sales, variable (commission) compensation will be paid in the month
that the OEM partner is invoiced

●
Variable (commission) compensation for “net billings” that exceed the 2009
annual billing plan will be earned and paid in January 2010
